significant index number department of the treasury internal_revenue_service washington d c fax ext mer and covenant war setiep aar re taxpayer dear this letter constitutes notice that approval has been granted for your request for 5-year automatic_extension for amortizing the unfunded liabikties as of date for the above-named plan which are described in sections b b and b of the intamal revenue code code and sec_304 b b and b of the employee_retirement_income_security_act_of_1974 erisa this extension is effective with the plan_year beginning date this extension applies to the amortization charge bases as identified in your application submission established as of date with a total outstanding balance of dollar_figure as of that date the extension of the amortization periods of the unfunded liabilities of the pian wes granted in accordance with sec_431 of lhe code sec_431 a of the code requires the secretary to extend the period of time requirad to amortize any unfunded_liability of a plan for a period of time net in excess of years if the plan submits an application meeting the criteria stated in seciion b the plan has submitted the required information to meet the criteria in sec_431 dx b including a certification from the plan's actuary that absent the axtensian under subparagraph a the plan would have an accumulated_funding_deficiency in the current plan_year or any of the succeeding plan years ii the plan_sponsor has adopted a plan to improve the plan's funding status ii the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures over the amortization period as extended and iv the notice requirad under paragraph 3a has been provided we have sent copy of this letter to the manager and to the manager this ruling is directed only to the taxpayer that requested it sec_6110 kx3 of the intamal revenue code provides that it may not be used or cited by others as precedent if you require further agsistance in this matter please contact tsa fh david m ziegler manager ep actuarial group
